Grice, Presiding Justice.
In the habeas corpus proceeding here under review the petitioner contends that his *873detention is illegal, pursuant to three sentences by the Superior Court of Fulton County, to wit, two for life imprisonment and one for twelve years imprisonment, which are to run consecutively for the offenses of rape, robbery and aggravated sodomy. He complained of certain events which transpired before and during his trial which resulted in his conviction and the foregoing sentences.
Submitted March 13, 1972
Decided April 6, 1972.
Joseph R. Boyd, pro se.
Arthur K. Bolton, Attorney General, for appellee.
However, it is not necessary to deal with any of these complaints.
The record of the habeas corpus proceeding shows that, in addition to those sentences, the petitioner is also serving a sentence of five years each on two counts of forgery in the first degree, imposed by the Superior Court of DeKalb County, on April 6, 1971. No attack is made upon that sentence, which has not been completed. Therefore, regardless of the merit, or lack of merit, of any of the contentions raised in this habeas corpus proceeding, the petitioner’s detention could not be said to be illegal. Wiggins v. Smith, 228 Ga. 164 (184 SE2d 469) and citations.

Judgment affirmed.


All the Justices concur.